DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 22, in the reply filed on April 19, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: (i) In [0117], the term  “indenyl” after “(1-naphthyl)” in compound “dimethylbis{2-methyl-4-(1-naphthyl)}silane” is missing; and (ii) in [0118], the term “indenyl” after “(1-naphthyl)” in metallocene “Me2Si[2-methyl-4-(1-naphthyl)]2ZrCl2” is missing.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (KR 1020160172563, the English translation copy of its family WO/20118/110915 is referred to hereinafter).
Lee teaches the preparation of an ethylene/hexene-1 having density of 0.930 to 0.970 g/cm3, an MI of 0.1-10 g/10 min and MFR of 35-100 in the presence of a dual metallocene catalyst composition identical to the dual metallocene catalyst composition of the instant claims ([26]-[35] and [52]-[93]).  Lee further demonstrates the preparation of ethylene/hexene-1 copolymers in Examples 1-7 ([245]-[264]).  While Lee’s ethylene/hexene-1 copolymers meet the density and MI limitations of the instant claims, Lee does not expressly discloses weight average molecular weight (Mw) and molecular weight distribution (Mw/Mn) of the ethylene copolymer.  However, Mw and Mw/Mn are correlated to MI and MFR respectively for polymers with similar compositions.  Consider Lee’s ethylene/hexene-1 copolymers are prepared in the presence of a dual catalyst composition which is identical to those claimed dual metallocene catalyst composition under similar polymerization conditions, one would have expected Lee’s ethylene copolymers to be substantially identical to the high density ethylene-based polymer of the instant claims and thus inherently meet Mw, Mw/Mn, and lamellar thickness limitations of the instant claims.
	Even if the claimed properties are not inherent in the polymers of the prior art examples, it would still have been obvious to a skilled artisan to arrive at the claimed subject matter because it appears that the claimed subject matter is within the generic disclosure of the prior art and expected to work.  
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald,  205 USPQ 594. In re Fessmann, 180 USPQ 324.  Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763